Citation Nr: 1717281	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for tinnitus and dizziness.

2.  Entitlement to a compensable rating for small air-bone gap hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from April 1961 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in .Montgomery, Alabama.

The Board notes that although the Veteran requested a Board hearing with his formal appeal, he withdrew this hearing request in July 2016.  Accordingly, the Board will proceed to adjudicate the issues on appeal.  

Additionally, on the Veteran's formal appeal he checked a box indicating that he wished only to appeal particular issues addressed in the Statement of the Case (SOC).  However, a review of the lay statements submitted by the Veteran reveals that it is unclear as to whether the Veteran wished to appeal both or only one of his audiological conditions listed above.  As such, the Board has interpreted the Veteran's May 2011 formal appeal to be inclusive of all issues listed in the March 2011 SOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the record reveals that the Veteran has submitted lay statements that his ear conditions have worsened since the time of his most recent VA audiological examinations.  Although it does appear that the Veteran was scheduled for a VA examination in December 2015, a July 2016 statement submitted by the Veteran reveals that he cancelled the scheduled VA examination due to an inclement weather alert.  The Veteran indicated that he called and attempted to reschedule several times and was never called back.  In this regard the Board notes that a January 2016 record shows that the Veteran's first scheduled December 2016 VA examination was cancelled; a second record reflects that a subsequently scheduled examination was cancelled on January 6, 2016, noting that the Veteran did not appear for the rescheduled VA examination.  A Supplemental Statement of the Case (SSOC) was not issued.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  However, under the circumstances documented in the claims file, and given the Veteran's statements that he did not receive notification of his rescheduled VA examination, the Board finds that it is appropriate to give the Veteran the benefit of the doubt.  Therefore, the Board finds that a showing of good cause has been met here.

Addressing the evidence of potential worsening, the Board notes that the Veteran's most recent VA examination was completed in March 2010.  When VA undertakes to provide a relevant examination it must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's audiological conditions on appeal may have worsened and the law requires a contemporaneous examination, another examination must be conducted to ascertain the current severity of these conditions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his audiological disabilities on appeal (tinnitus and dizziness, and hearing loss).  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file (including the recent private letter and associated audiograms and tympanogram tests submitted in November 2016 and authored by K.S., M.D.) and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's tinnitus and dizziness and small air-bone gap hearing loss, and its impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for any opinions rendered, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




